Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed December 28, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein in the crossed out reference has not been considered. It is noted that the translated abstract for the crossed out reference is not provided in English. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8, 12-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims the cavity “has a depth of at least 5mm”, and the different strengths being “greater than” 100 MPa, 150 MPa and 30 MPa and the radiopacity being “greater than” 300% however, it is noted that an upper limit has not been claimed with respect to any of the ranges, therefore, it unclear as to the size of the cavity the applicant is claiming, the specific strengths and radiopacity. It is suggested that the applicant include an upper limit for the size of the cavity, strengths and radiopacity to clarify what is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterodt et al. (2007/0040151) in view of Qian (2006/0189728) in view of Jin et al. (2011/0315928) in view of Sun (2007/0100019).
Utterodt teaches a method for restoring a tooth (see claim 10 regarding the dental composition being a filling material, therefore, it is used in a method for restoring In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Utterodt teaches the invention as substantially claimed and discussed above, however, does not specifically teach the filling of the cavity is in bulk, the cavity has a depth of at least 5 mm and wherein the mixed composition further comprise Ytterbium Fluoride, and the mixed composition is hardened to have a radiopacity of greater than 300% aluminum and wherein upon curing the total volume of the mixed composition within the cavity shrinks by less than 5% and the flexural strength is greater than 100 MPa, compression strength is greater than 150 MPa and wherein diametral strength is greater than 30 MPa. 
Qian ‘728 teaches a method for restoring a tooth comprising mixing a two part composition (see par. 12), wherein the mixed composition further comprise Ytterbium Fluoride as a filler and the filler reduces polymerization shrinkage (see par. 22), and the mixed composition is hardened to have a radiopacity of greater than 300% aluminum (pars. 22, 71, “greater than 100%” which would include 300% since it is greater than 100%, also teaches 200%) and filling a cavity (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the composition of Utterodt/Qian’728 with an amount of filler in the composition to reduce the shrinkage to be less than 5% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). It is noted that it is well known in the art to minimize the amount of shrinkage in order to ensure the cavity is filled and avoiding voids between the filling material and the tooth. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the radiopaque filler in the composition of Utterodt (see par. 651 of Utterodt) with the claimed Ytterbium Fluoride and radiopacity as taught by Qian '728 in order to increase the radiopacity of the composition for ease in detection of gaps or voids (see par. 22).  It is further noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the composition having the radiopacity taught by Utterodt /Qian '728 to have a radiopacity of greater than 300% aluminum since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  In this case Qian728 teaches that increasing the radiopacity of the composition makes for ease in detection of gaps or voids (par. 22). It is further noted that the applicant teaches “a good radiopacity (e.g. greater than 200% AI, greater than 300% AI). It is noted that the prior art teaches at least 200% as discussed above and the applicant does not show a greater radiopacity provides an advantage or unexpected results, therefore, as discussed above in detail, the claimed range would have been an obvious matter of design choice in order to easily detect gaps or voids. Utterodt/Qian728 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the filling of the cavity is filled in bulk and has a depth of at least 5 mm and the flexural strength is greater than 100 MPa, compression 
Jin teaches a method for restoring a tooth which comprises bulk filling a cavity with the composition, wherein the cavity has a depth of at least 5 mm (par. 64).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Utterodt/Qian'728 with the step of filling the cavity in bulk and the cavity having a depth of at least 5 mm as taught by Jin in order to quickly fill the cavity in one simple step and in order to personalize the treatment for the user. Such as depending on the amount of decay, the size of the cavity would vary. It is noted that the composition taught by Utterodt/Qian'728 is not modified by Jin and both Utterodt and Qian'728 teach filling a cavity, however, does not specifically teach the size of the cavity and that it is filled in bulk. It is noted that depending on the amount of decay, the size of the cavity that needs to be filled would vary.  Jin has been cited to show bulk filling of cavities of at least 5 mm is known in the art. Since the composition taught by Utterodt/Qian'728 is the same as that taught and claimed by the applicant, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to the composition taught by the prior art would function in the same way as that disclosed by the applicant. Utterodt/Qian'728/Jin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the flexural strength is greater than 100 MPa, compression strength is greater than 150 MPa and wherein diametral strength is greater than 30 MPa.
Sun teaches a method for restoring a tooth (see abstract, a filling a composition) comprising combining a first composition with a second composition to form a mixed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  In this case, the composition of Utterodt is similar to the composition of Sun with respect to make up and the use, both for dental and comprising most of the same claimed elements. It is noted that the applicant teaches the claimed strengths are formed from the combination of the composition parts which the prior art of Utterodt/Qian'728 teaches and that the strengths provide for good physical parameter for dental applications (see par. 62 of applicant’s own specification), which, is the same application as the prior art.
With respect to claims 5-6, Utterodt does not specifically teach the class of cavity being I or II, however, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the composition taught by Utterodt on a class I and class II cavity as a matter of design choice depending on the needs of the individual, such as the location of the decay. It is noted that Utterodt teaches the composition used 
With respect to claim 16, Utterodt/Qian‘728/Jin teaches the invention as substantially claimed and discussed above, however, does not specially teach upon combination of the first composition and the second composition, the combined weight of the thiourea and the hydroperoxide constitutes less than 10% (w/w) of the mixed composition relative to the monomer.   
Sun teaches the method as discussed above in detail and further teaches wherein upon combination of the first composition and the second composition, the 
With respect to claim 17, see above regarding the detailed rejection of Utterodt/Qian‘728/Jin/Sun with respect to claims 1, 8, 13, 15, and 16 above.  With respect to claim 20, see claim 6 above with respect to the same combination of prior art rejection.   
 
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art does not teach the specific depth of the cavity, however, the prior art of Jin has been cited to teach the limitation of bulk filling a cavity having a depth as claimed therefore, the applicants arguments are moot. 
The applicant argues that the teaching of Utterodt that the curing time is “5 minutes or less” does not teach the claimed limitation of the curing occurring in about 2 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/18/2021